Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 1of9 PagelID#: 1

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

GREAT AMERICAN INSURANCE § CIVIL ACTION
COMPANY OF NEW YORK §
§ NUMBER:
Plaintiff §
§
V. §
§ SECTION:
CF, LLC §
Defendant § DIV. |

 

COMPLAINT FOR DECLARATORY JUDGMENT IN ADMIRALTY
Plaintiff, Great American Insurance Company (“Great American”), by its attorneys, Pugh,
Accardo, Haas, Radecker & Carey, LLC, as and for its Complaint for a Declaratory Judgment
against defendant, CF, LLC (“CF”), alleges on information and belief:

JURISDICTION AND VENUE

1. Plaintiff brings this action for a declaratory judgment pursuant to 28 U.S.C. § 2201
et. seq. and Rule 57 of the Federal Rules of Civil Procedure.

2. This is an Admiralty and Maritime claim within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure and within the Admiralty jurisdiction of this Court pursuant to
28 U.S.C. §1333.

B. The Court also has diversity of citizenship jurisdiction based upon 28 U.S.C. §
1332. The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

4, Venue is proper in this district pursuant to 28 U.S.C. §1391.
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 2 of 9 PagelID#: 2

PARTIES
5. Plaintiff, Great American, is a legal entity organized and existing under the laws of
Ohio with an office and principal place of business at 65 Broadway, 20" Floor, New York, NY

10006, doing business inter alia as a marine insurer.

6. Upon information and belief, CF is a corporation organized and existing under the

laws of the state of Louisiana with a place of business at 3091 Hwy. 104, Opelousas, Louisiana.

 

THE MARINE POLICY
7. CF applied for Marine Commercial Liability insurance from Plaintiff.
8. CF made various representations and warranties to Great American when applying
for the insurance.
9. Based upon CF’s representations, Great American issued Marine Commercial

Liability Policy No. OMH 3919583 02, effective May 6, 2017 to May 6, 2018 (the “Policy”)

(Attached as Exhibit 1).

10. The DECLARATIONS PAGE of the Policy lists the following as “NAMED
INSURED”:

CF, LLC

POLICY # OME 3919583

POLICY EFFECTIVE DATE: 05/06/2017
POLICY EXPIRATION DATE: 05/06/2018

11. The Insuring Agreement within the Policy provides in part:

Section I — Coverage A. Bodily Injury And Property Damage Liability

Insuring Agreement.

a. We will pay those sums that the insured becomes legally
obligated to pay as damages because of “bodily injury” or
“property damage” to which this insurance applies. We will
have the right and duty to defend the insured against any
“suit” seeking those damages. However, we will have no
duty to defend the insured against any “suit” seeking
damages for “bodily injury” or “property damage” to

DM1\4404251.1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 3 of 9 PagelID#: 3

which this insurance does not apply. We may, at our
discretion, investigate any “occurrence” and settle any
claim or “suit” that may result. But:

(1) The amount we will pay for damages is limited as
described in SECTION IIT - LIMITS OF
INSURANCE, and

(2) Our right and duty to defend end when we have used
up the applicable Limit of Insurance in the payment
of judgments or settlements under Coverages A, B or
medical expenses under Coverage C.

No other obligation or liability to pay sums or perform acts or
services is covered unless explicitly provided for under Additional
Payments - Coverages A, B and Endorsed Coverage.

B. This insurance applies to “bodily injury” and “property
damage” only if:

(1) The “bodily injury” or “property damage” is caused

by an “occurrence” that takes place in the

“coverage territory,” and

(2) The “bodily injury” or “property damage” occurs
during the policy period.

12. The Policy states in “SECTION II - WHO IS AN INSURED.” the following:

4. Any organization you newly acquire or form, other than a partnership, joint
venture or limited liability company, and over which you maintain
ownership or majority interest, will qualify as a Named Insured if there is
no other similar insurance available to that organization. However:

No person or organization is an insured with respect to the conduct of any
current or past partnership or joint venture that is not shown as a Named
Insured in the Declarations.

(underscore added)

LEBLEU PETITION
13. CF was named a defendant in a Petition for Damages, “Durward LeBleu and Penny
LeBleu v. LeBlane Marine, et al,” filed in the 38" Judicial District Court for the Parish of Cameron,

State of Louisiana, Case No. 10-20191 (the “Petition”) (Attached as Exhibit 2).

DM1\4404251,1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 4 of 9 PagelID#: 4

14. The Petition was filed on August 8, 2018.
15. CF filed an Answer to the Petition on September 19, 2018, through counsel

appointed by Great American subject to a Reservation of Rights identified hereinbelow. (Attached

as Exhibit 3)

16. The Petition alleged that Durward LeBlanc sustained injuries as a result of a marine
accident that occurred on or about October 10, 2017, on navigable waters in Cameron Parish,
involving a vessel owned by LeBlanc Marine, Patriot Construction and/or CF, and operated by

Grant Guidry, who was alleged to be an employee of LeBlanc Marine, Patriot Construction and/or

CF.
17. The Petition specifically alleged:

5. On or about October 10, 2017, DURWARD LEBLEU
arrived at LEBLANC MARINE’S remote work site in
Cameron parish, a client of Sitech LA, LLC, to provide
requested support on an excavator. Said excavator was on a
remote barge, therefore, DURWARD LEBLEU was being
transported to said excavator by boat/vessel. While en route,
the driver of said boat/vessel, GRANT GUIDRY, was
negligent in the operation of the boat/vessel and crashed
and/or collided the boat/vessel into a bank of land. Said
collision caused serious bodily injuries to petitioner.

6. The vessel/boat was owned by LEBLANC MARINE
and/or PATRIOT CONSTRUCTION and/or CF, LLC.
They neglected and/or refused to provide a safe, seaworthy
vessel, including, but not limited to a reasonably trained
captain and/or operator.

18. The Petition further alleged:

10. The sole and proximate cause of the above described accident was the
negligence of the defendants, their agents, or assigns, employees, in the
following among other, particulars, not to be exclusive:

a. Failing to properly maintain the boat/vessel in a reasonably safe
manner;
b. Not keeping a proper lookout;

DM1\4404251.1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 5 of 9 PagelID#: 5

C. Failing to drive with reasonable care;
d. Careless and/or negligent operation;
e. Negligent hiring, training, supervision, and/or entrustment.

19, CF’s Answer admitted that it employed Grant Guidry.

20. The Petition also asserted claims against LeBlanc Marine and Patriot Construction.
21. LeBlanc Marine asserted cross-claims against CF for contribution and indemnity.
22. Subsequently, CF filed a Petition for Exoneration from or Limitation of Liability in

this Honorable Court, “Jn Re: THE MATTER OF CF, LLC AS OWNER PRO_HAC VICE AND
OPERATOR OF THE M/V LISA ANN PRAYING FOR EXONERATION FROM OR LIMITATION
OF LIABILITY”, Civil Action No. 2:19-CV-00154. (“Limitation Action”.) (Rec. Doc. # 1,
Attached as Exhibit 4.)

23. Durward LeBleu and Penny LeBleu filed a Claim and Answer in the Limitation
Action. (Rec. Doc. # 6, Attached as Exhibit 5.)

24, LeBlanc Marine also filed a Claim and Answer in the Limitation Action, in which
it raised its own claim for exoneration from or limitation of liability, as owner of the M/V LISA
ANN as an affirmative defense. (Rec. Doc. # 14, Attached as Exhibit 6.)

25. Durward LeBleu and Penny LeBleu filed a Motion for Summary Judgment seeking
dismissal of CF’s Limitation Action. (Rec. Doc. # 43.)

26. In their Reply Memorandum to CF’s Opposition to their Motion for Summary
Judgment, Durward LeBleu and Penny LeBleu argued in part, that CF and LeBlanc were engaged
in a “joint venture or partnership arrangement” for the work being done at the site when the alleged
accident occurred. (Rec. Doc. # 49, Attached as Exhibit 7.)

27. This Honorable Court issued its Memorandum Ruling, including its Factual

Statement, on February 3, 2020, granting Durward LeBleu and Penny LeBleu’s Motion for

5

DM1\4404251.1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 6 of 9 PagelID#: 6

Summary Judgment and dismissing CF’s claim for exoneration from or limitation of liability; but
preserving LeBlanc Marine’s claim for exoneration from or limitation of liability. (Rec. Doc. #52,
Attached as Exhibit 8.)
28. In its Factual Statement made part of the Memorandum Ruling, this Honorable
Court found the following:
a. that at all pertinent times, the M/V LISA ANN was owned by LeBlanc Marine and
was used at a construction site within the Rockefeller Refuge/ Reserve (“the site.”) (Exhibit
8, p. 1);
b. that CF had two employees at the site, including Grant Guidry, who operated
equipment and drove boats. (/d., p. 2);
c. that CF and LeBlanc had an oral agreement to share each other’s boats and
equipment; that CF employees could use LeBlanc’s boats, and LeBlanc employees could
use CF’s boats; and that CF and LeBlanc split the profits from the job, and theoretically
split the expenses. (/d., p. 2);
d. that CF’s and LeBlanc’s oral agreement to share the boats allowed any of CF’s or
LeBlanc’s employees to use any of the boats on location. (/d,, p. 3);
e. that historically, the costs of fuel for the boats was split between CF and LeBlanc
at a later date U/d., p. 2);
f. that on the date of loss, October 10, 2017, Grant Guidry, an employee of CF was

the driver or operator of the M/V LISA ANN. (d., p. 3);

g. that Mr. LeBleu was being transported between the dock and a barge at the
Rockerfeller project site. (/d., p. 3);
h. that if either CF or LeBlanc removed their equipment from the site, it would have

been a violation of the parties’ agreement to provide equal equipment. (Id., p. 3).

6

DM1\4404251.1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 7 of 9 PagelID#: 7

POLICY CLAIM

29. By letter dated August 15, 2018, CF first tendered notice of the Petition and the
underlying events to Great American claiming coverage for the claims asserted by Durward
LeBleu and Penny LeBleu.

30. Great American appointed counsel to defend CF against the allegations in the
Petition.

Bl. Great American issued a Reservation of Rights letter to CF on September 7, 2018,
followed by an “Excess Letter” January 31, 2019, identifying potential coverage defenses
including those created by the “OCEAN MARINE GENERAL ENDORSEMENT DELETION
OF LENGTH REQUIREMENT FOR NON-OWNED WATERCRAFT” discussed above.
(Attached, collectively as Exhibit 9.)

32. Great American’s appointed defense counsel continued to vigorously defend CF,
including filing and pursuing the Limitation Action described above.

33. On January 24, 2020, Great American issued a supplementary Reservation of
Rights Letter to CF, LLC, reserving its rights to decline coverage based on the Policy Language
in Section II of the Policy stating, “No person or organization is an insured with respect to the
conduct of any current or past partnership or joint venture that is not shown as a Named Insured
in the Declarations.” Great American agreed to continue providing a defense to CF, subject to the

original and supplemental Reservation of Rights. (Exhibit 10.)

34. The Policy only insures CF for risks as set forth in the terms and conditions of the
Policy.

35. The Petition alleges liability of CF arising out of its alleged ownership/operation of
the M/V LISA ANN.

DM1\4404251.1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 8 of 9 PagelID#: 8

36. As part of the underlying litigation arising out of the Petition, LeBleu’s counsel
deposed Cody Fortier, President of CF, LLC on July 25, 2019.

37. Mr. Fortier testified that CF and LeBlanc had an oral agreement to share each
other’s boats and equipment; that CF employees could use LeBlanc’s boats, and LeBlanc
employees could use CF’s boats; that CF and LeBlanc split the revenue from the job, and
theoretically split the expenses; that historically, the costs of fuel for the boats was split between
CF and LeBlanc at a later date; that if either CF or LeBlanc removed their equipment from the site,
it would have been a violation of the parties’ agreement to provide equal equipment; and that CF’s
and LeBlanc’s oral agreement to share the boats allowed any of CF’s or LeBlanc’s employees to
use any of the boats on location.

38. Mr. Fortier testified that, “There was nothing written. It was an agreement that I
would do half and he would do half.” (Fortier deposition, p. 38, 1. 21 -23.)

39. The evidence shows that CF was engaged in a partnership or joint venture with
LeBlanc and that the incident alleged in the Petition arose with respect to the conduct of that
partnership or joint venture.

40. The only Named Insured in the Declarations of the Policy is CF, LLC.

41. There is no partnership or joint venture shown as a Named Insured in the
Declarations of the Policy.

42. Therefore, CF’s conduct as part of its partnership or joint venture with LeBlanc,
and any liability arising with respect to such conduct is expressly excluded under the terms and
conditions of Great American’s Policy.

43. Great American requests the Court issue Judgment declaring that the claim that is

the subject of the Petition is not covered by the Policy as the accident that is the subject of the

DM1\4404251.1
Case 2:20-cv-00276-JDC-KK Document1 Filed 03/03/20 Page 9 of 9 PagelID#: 9

underlying Petition occurred with respect to conduct by CF acting as a member of a partnership or

joint venture that is not shown as a Named Insured in the Declarations of the Policy, and which

conduct is expressly not covered by, and is excluded from coverage by the Policy.

WHEREFORE, Great American Insurance Company prays that this Court issue Judgment

as aforesaid, awarding it the legal fees and expenses of having to bring this action plus costs; and

for such other and further relief as justice provides or the Court deems appropriate.

BY:

Respectfully submitted,

PUGH, ACCARDO, HAAS,
RADECKER & CAREY, LLC

s/Christopher E. Carey
CHRISTOPHER E. CAREY (#1751)

FREDERICK T. HAAS, HI (#6393)
1100 Poydras Street, Suite 3300
New Orleans, LA 70163-1132
Telephone: 504-799-4548
Facsimile: 504-799-4520

ccarey@pugh-law.com

fhaas@pugh-law.com
ATTORNEYS FOR PLAINTIFF

Great American Insurance Company
of New York

Please Issue a Summons and a Certified Copy of Complaint for Service of Process As

Follows:

CF, LLC

Through its Registered Agent for Service of Process

Cody Fortier
3091 WHY 104
Opelousas, LA 70570

DM1\4404251.1
